Citation Nr: 1721258	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  04-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chest pains/ischemic heart disease, to include as due to herbicide exposure.  

2.  Entitlement to service connection bipolar disorder, to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to an effective date earlier than March 11, 2012, for the assignment of a 100 percent rating for PTSD with major depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from September 2002, June 2009, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In a September 2009 decision, the Board denied service connection for bipolar disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the Board's decision, and remand the matter for readjudication in compliance with directives specified.  The Court issued an order in April 2010 granting the Joint Motion and returned the case to the Board.  In November 2010, the Board remanded the issue for further development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have ischemic heart disease.

2.  The Veteran's chest pain has been attributed to nonservice-connected disabilities.  

3.  The Veteran has not met the criteria for a diagnosis of bipolar disorder.

4.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD has resulted in an inability to obtain and retain employment and total occupational and social impairment from December 3, 2000, to October 9, 2001, and from April 14, 2009 onwards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain/ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for a 100 percent rating for PTSD have been met from December 3, 2000, to October 9, 2001, and from April 14, 2009, onwards.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.7, 4.130, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 4.126, 4.130, Diagnostic Code 9411 (effective as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in September 2001, January 2007, and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Moreover, the Veteran in this case is challenging the effective date assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  See also VAOPGCPREC 8-2003 (December 22, 2003).  Similarly, once a claim has been granted, the claim has been substantiated and VCAA notice is not required for the downstream effective date issue.  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date for a 100 percent rating for PTSD.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In June 2011, a VA examination was conducted in conjunction with the claim of service connection for chest pains/ischemic heart disease.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that the VA medical opinion, along with the other evidence of record, is adequate to make a determination on this claim.

In May 2008, a VA examination was conducted in conjunction with the claim of service connection for bipolar disorder, and an addendum opinion was provided in January 2009.  The VA examiner opined that the Veteran's bipolar disorder was not related to PTSD and was a separate and independent condition.  As noted in the Joint Motion, the VA examiner did not address whether the Veteran's service-connected PTSD aggravated his bipolar disorder.  Thus, additional examinations were conducted in March 2012 and September 2012.  The VA examiners both concluded that bipolar disorder had been misdiagnosed.  The examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided medical opinions with rationale.  As such, the Board finds that the VA medical opinions, along with the other evidence of record, are adequate to make a determination on this claim.

As will be explained below, regarding the 100 percent rating for PTSD, the effective date assigned is based on VA treatment records, VA examinations, and private medical records already in the file.  There is no indication in the record that additional evidence relevant to this issue is available and not part of the claims file or would change the outcome the case.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this case, the Veteran served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicide agents.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease, if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159 (a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.


A.  Chest Pains/Ischemic Heart Disease

The Veteran asserts that his chest pain, to include ischemic heart disease, is related to Agent Orange exposure during his military service.  He also contends that his chest pain is related to his service-connected PTSD.  See July 2013 Substantive Appeal.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to chest pain or ischemic heart disease.  At his 1969 discharge examination, his heart and chest x-ray were noted as normal.  He denied having or having had chest pain or pressure.  

In June 1990, the Veteran was admitted to a private facility for treatment of his alcohol and cocaine dependence.  It was noted that he had alcohol and cocaine cardiomyopathy that was shown on electrocardiogram (ECG).

An August 1996 VA treatment record notes that the Veteran had a 10 to 12 year history of chest pain.  He stated that he had been admitted two or three times with chest pain and was found to have a normal heart.  It was also noted that he was admitted for chest pain in June 1996 and that an ECG showed inverted T waves; however no diagnosis was indicated.  Creatine Kinase and stress thallium tests were negative.  Beginning in September 1996, his VA treatment records note that the Veteran has a history of chest pain that was non cardiac in origin, and that he had a history of cocaine use but that he stopped in June 1996 after being admitted to the hospital for chest pain.  A June 1999 VA treatment record notes that the Veteran had cocaine-related chest pain in the past.

A January 2004 VA treatment record indicates that the Veteran complained of worsening chest pain, but denied experiencing any exertional chest pain.  It was noted that he also had a history of severe gastroesophageal reflux disease (GERD) and that the symptoms he described sounded more like GERD than cardiac in nature.  However, because he had several risk factors, a stress test was ordered.  A November 2004 VA treatment record indicates that the stress test was suboptimal but that there was no ischemia.  It was also noted that he saw his gastroenterologist, that he underwent a cholecystectomy, and that his chest pain resolved.

The June 2011 VA examiner indicated that there was no evidence of ischemic heart disease.  
As noted above, ischemic heart disease is a condition associated with herbicide exposure and, if manifested to a compensable degree, is presumed to have been incurred during service.  See 38 C.F.R. § 3.307, 3.309.  Here, however, the evidence does not indicate that the Veteran has a diagnosis of ischemic heart disease.  A necessary element for establishing a claim of entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent a diagnosis of ischemic heart disease, service connection is not warranted.

Regarding the Veteran's complaints of chest pain, the evidence does not indicate that these symptoms are associated with a chronic heart disability or service-connected PTSD.  Rather, the evidence indicates that he has a history of chest pain induced by alcohol and cocaine dependence that occurred prior to the appeal period.  He also has a history of chest pain associated with GERD; however, these symptoms resolved prior to the appeal period and there is no evidence indicated that the Veteran's GERD may be related to his military service.  Thus, there is no basis for granting service connection.


B.  Bipolar Disorder

The Veteran asserts that he has bipolar disorder related to his military service or secondary to his service-connected PTSD.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to bipolar disorder.  At his 1969 discharge examination, his psychiatric evaluation was noted as normal and he denied having any psychiatric symptoms.  

After service, during a 1981 VA examination, the Veteran stated that he was easily irritable, nervous, and on edge.  The examiner indicated that the Veteran might have a major affective disorder and depression.  A note was also made to rule out schizo-affective disorder and further psychological testing was suggested.  

In a May 2001 letter, Dr. S.S. (initials used to protect privacy) indicated that the Veteran had severe obstructive sleep apnea with good treatment response with CPAP.  It incidentally noted that he had bipolar disorder, PTSD, hypertension, GERD, peptic ulcer disorder, and irritable bowel syndrome, and that he should follow up with his primary care physician regarding ongoing treatment for these other medical conditions.

In 2001, private medical records from Dr. R.S. noted that the Veteran had a diagnosis of bipolar affective disorder and that his symptoms included sleep disturbance, severe irritability, agitation, and disturbed judgment.  

An October 2001 VA treatment record indicates that the Veteran complained that he was depressed and angered easily.  He stated that he had been referred to a psychiatrist and psychologist through Amtrak and that he had been diagnosed as "manic depressive."  The examining social worker indicated that there was no evidence of manic depression at that time.  The diagnoses were PTSD and depressive disorder.

In a December 2001 letter, Dr. J. P., a private psychologist, indicated that he treated the Veteran for PTSD and depression from December 2000 to October 2001.

A February 2007 VA treatment record indicates that the Veteran met the criteria for a major depressive episode.  It also was noted that he met the criteria for an anxiety disorder and PTSD.  He reported no current manic/hypomanic symptoms.  Follow-up visits in April 2007, June 2007, October 2007, March 2008, and September 2008 noted diagnoses of PTSD and major depressive disorder.

The May 2008 VA examiner (Dr. M.G.) opined that the diagnosis of PTSD was secondary to the Veteran's military service.  He further opined, "Additionally, there is a bipolar disorder which is present NOS which is present [sic] and secondary to the posttraumatic stress symptomatology."  In a January 2009 addendum opinion, the examiner opined that he felt "the bipolar disorder is not directly related to the post-traumatic stress disorder condition secondary to this gentleman's military service.  The bipolar disorder is a separate and independent condition not directly related to the post-traumatic symptomatology."

In an August 2009 letter from a VA physician, Dr. B.B., it was noted that the Veteran was being treated for PTSD and major depressive disorder.  His symptoms included depressed feelings, insomnia, and nightmares.  The physician stated that "current stresses at work have exacerbated his symptoms.  His symptoms are of moderate severity but could be worsened by difficulties at his job."

An August 2010 VA examiner, Dr. J.B., diagnosed the Veteran with PTSD and major depressive disorder.  

In March 2012, a VA examination was conducted by Dr. C.P.  After a thorough review of the claims file and examination of the Veteran, she indicated that the Veteran continued to meet the criteria for PTSD and depressive disorder not otherwise specified (NOS).  She further opined that it was more likely than not that the bipolar disorder diagnosis was given in error.  She noted that the treatment records reflected virtually exclusive treatment for PTSD and depression.  She noted that a physician had mentioned bipolar disorder in 1981; however, she pointed out that the diagnosis did not take into account the Veteran's substance abuse.  At that time, the Veteran reported chronic cocaine abuse and that the longest he abstained from cocaine was two weeks.  She opined that it was more likely than not that the Veteran's chronic cocaine use better accounted for the "manic" or "hypomanic" symptoms used to justify the diagnosis of bipolar disorder.  She further noted that where the diagnosis of bipolar disorder was assigned elsewhere in the Veteran's mental health history, there was no indication that a differential diagnosis from cocaine abuse occurred.  In contrast, she noted that there was extensive and consistent documentation of the diagnoses of PTSD and depression and that the Veteran's symptoms were fully accounted for by his PTSD, depression, and chronic substance abuse.  

In September 2012, another VA examination was conducted by Dr. M.G., who had previously examined the Veteran in May 2008.  Dr. M.G. diagnosed the Veteran with PTSD and major depressive disorder.  He stated:

In my previous evaluation back in 2008, there were some symptoms, which sounded like this gentleman might be suffering from a bipolar disorder.  This previously had been mentioned by 2 previous clinicians that apparent [sic] had seen the veteran in earlier evaluations and treatment.  Nonetheless, in reevaluating my initial evaluation and reviewing [Dr. B.'s and Dr. P's] evaluations, I have come to the conclusion that the diagnosis of a bipolar disorder was in error.  I do in fact believe that the symptoms that the veteran reported in fact an early manifestation of his posttraumatic stress symptomatology.  Based on this present evaluation, there did not appear to be any evidence whatsoever of a bipolar disorder, but clearly evidence of a posttraumatic stress disorder and a major depressive disorder.  I hope this clears up any confusion and, in fact, I apologize for the earlier confusion that my initial suggestion of a bipolar disorder was in error.  

In a June 2014 letter to the Veteran's attorney, Dr. J.M., a private psychologist, indicated that he had independently reviewed the claims file and interviewed the Veteran.  He opined that the Veteran had had PTSD and major depressive disorder since he returned from Vietnam and certainly since 1981.  He opined that he did not believe that the Veteran had bipolar disorder and that he agreed with the March 2012 VA examiner, Dr. C.P.  

In this case, there is conflicting medical evidence as to whether the Veteran has met the criteria for a diagnosis of bipolar disorder; however, the most probative evidence weighs against the claim.  As noted by the March 2012 VA examiner, Dr. C.P., the diagnosis of bipolar disorder was mentioned a few times early in the Veteran's mental health history; however, the vast majority of the medical records indicate extensive treatment for PTSD and depression.  Furthermore, as she stated, there is no indication that the Veteran's chronic cocaine use was taken into account when diagnosing bipolar disorder.  Dr. C.P. provided an extensive summary of the Veteran's mental health history with a thorough review and analysis of the relevant evidence.  Furthermore, Dr. M.G., the May 2008 VA examiner, agreed with her analysis and indicated that his previous diagnosis of bipolar disorder was in error.  Most significantly, Dr. J.M. independently reviewed the claims file and interviewed the Veteran and came to the same conclusion that the diagnosis of bipolar disorder was in error.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, he is not competent to provide an opinion as to whether his symptoms meet the criteria for a particular psychiatric disorder.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bipolar disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In conclusion, the Board finds that the Veteran has not met the criteria for a diagnosis of bipolar disorder.  A necessary element for establishing a claim of entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent a diagnosis of bipolar disorder, service connection is not warranted.


C.  Conclusion

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims for service connection for chest pain/ischemic heart disease and bipolar disorder must be denied.


III.  Effective Date for 100 Percent Rating for PTSD

In a June 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating effective August 8, 2001.  The Veteran filed a Notice of Disagreement (NOD) with the disability rating and effective date that were assigned.  In a May 2013 rating decision, the RO increased the rating to 100 percent effective March 11, 2012.  

In a Statement of the Case (SOC) issued in July 2013, the RO denied an effective date earlier than March 11, 2012, for the assignment of a 100 percent rating.  In his July 2013 Substantive Appeal, the Veteran indicated that he wanted a rating in excess of 70 percent prior to March 11, 2012.

In a December 2015 rating decision, the RO assigned an earlier effective date for the grant of service connection for PTSD and assigned a 70 percent rating from April 25, 1980, a 100 percent rating from June 1990, for a period of hospitalization pursuant to 38 C.F.R. § 4.29; a 70 percent rating from August 1, 1990; and a 100 percent from March 11, 2012.  The issue of whether a 100 percent rating is warranted prior to March 11, 2012, remains on appeal.  

The Board notes that the Veteran's representative recharacterized the issue on appeal as "entitlement to an increased rating for PTSD, to include an earlier effective date for a total disability individual unemployability (TDIU)."  See March 2017 Written Brief Presentation.  He argues that the case should be developed for an earlier effective date for TDIU, noting that the Veteran was not working at the time of a 1981 VA examination and that his full-time employment with SEPTA and Amtrak was sheltered because of "numerous days off because of PTSD."  

The Board notes that the Veteran initiated an appeal for an earlier effective date for TDIU.  In a May 2013 rating decision, the RO granted an earlier effective date of March 14, 2009, for the assignment of TDIU.  This was considered a full grant of the benefits requested based on the Veteran's report that his last date of employment was March 13, 2009.  Furthermore, in a January 2014 letter, the Veteran's former representative withdrew the appeal of entitlement to an earlier effective date for TDIU.  Therefore, this issue is not before the Board.  See 38 C.F.R. § 20.204.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 .

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only to periods from and after the effective date of the amendment.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 U.S.C.A. § 5110 (g) (West 2002) (a liberalizing law shall not be earlier than the effective date thereof)). 

Accordingly, for the period prior to November 7, 1996, only the old rating criteria for mental disorders may be applied.  Conversely, from November 7, 1996 onward, the revised rating criteria for the mental disorders also may be applied, but only if they are more beneficial to the Veteran. 

Prior to November 7, 1996, PTSD was rated under the General Rating Formula for Psychoneurotic Disorders, 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  A 70 percent rating contemplates severe impairment of ability to establish or maintain effective or favorable relationships with people, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, and demonstrated inability to obtain or retain employment.  If any one of the three independent criteria is met, a 100 schedular evaluation is required under this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

As of November 7, 1996, the Veteran's PTSD can be rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In this case, the report of a June 1981 VA examination indicates that the Veteran complained of unhappiness, recurrent marital discord, and recurring episodes of depression.  He stated that his sleep pattern was okay.  The Veteran's affect was constricted and his mood suggested underlying depression.  There was no gross evidence of psychosis and the Veteran's sensorium was clear to gross testing.  It was noted that the Veteran was currently unemployed and that his social, vocational, and industrial adjustment was poor to marginal.  

Private treatment records indicate that the Veteran was hospitalized from June 5, 1990, to July 2, 1990, for treatment of a chemical dependency.  It was noted that he was widowed and employed.  

Private medical records from Dr. R.S. associated with his disability claim indicate that his symptoms first appeared on December 3, 2000, and he first treated the Veteran in January 2001.  He received treatment every four weeks and it was determined that he could return to work on October 9, 2001.

A May 2001 letter from Dr. R.S. notes that the Veteran had been out of work due to a psychiatric disorder since December 3, 2000.  His symptoms included sleep disturbance, severe irritability, agitation, and disturbed judgement.  He also was evaluated for obstructive sleep apnea, which was believed to contribute to daytime confusion and sleepiness.  

An October 2001 VA treatment record indicates that the reported being depressed, feeling tired, having low energy, feeling angry, having difficulty concentration, having occasional auditory hallucinations.  He denied visual hallucinations.  He stated he had flashbacks about twice of week, was easily angered and startled, was hypervigilant, avoided talking about war, and experienced emotional numbing.  He indicated that he had trouble keeping a job, had worked in construction and as a track inspector for SEPTA and more currently Amtrak.  He stated that he had been on leave since December 3, 2000, because he "got stressed out," but was trying to go back to work.  He reported that he had been married three times.  His first marriage lasted two years, his second marriage lasted three years, and his current marriage had lasted eight to nine years.  He stated that he wished had not gotten marked.  He described himself as a loner and stated that he enjoyed fishing as a hobby.  
On mental status examination, the Veteran was casually dressed and appeared very angry in affect.  The volume of speech was slightly loud and the rate was slow.  His thoughts were logical and goal-oriented.  Insight and judgement were somewhat limited.  It was noted that long and short memory should be evaluated further.  The diagnoses were PTSD and depressive disorder.  A GAF score of 50 was assigned.

A December 2001 letter from Dr. J.P. indicates that he treated the Veteran for PTSD and depression from December 2000 to October 2001.

An April 2002 VA treatment record indicates that the Veteran complained that he was having trouble on the job.  He stated that he drove heavy equipment and that if he did not like what was going on, he walked out and they would say he was AWOL.  He reported that he got annoyed, but did not act violent.  He said he hit his 26-year old son two months ago, but "haven't gotten into it since then."  He denied experiencing voices/visions/suicidality or assaultiveness.  On mental status examination, he was well kept, expressed his needs, had no obvious thought disorder, was initially irritable, but later relaxed.  He denied significant depression and stated that he was just upset with people.  The psychiatrist's assessment was that the Veteran was "apparently employed but with exacerbation of irritability, dysphoria, maybe secondary to PTSD.  Recognized need to address this since his job may be in jeopardy."  A GAF score of 65 was assigned.

A February 2007 VA treatment indicates that the Veteran reported near constant depression, cognitive disability, significant alcohol and drug use, and passive suicidal ideation.  A June 2007 VA treatment record notes that the Veteran reported that he was doing better and had improved mood and energy.  A GAF score of 57 was assigned.  In October 2007, the Veteran stated that he was also getting along with his wife better.  A GAF score of 62 was assigned.  In March 2008, the Veteran stated that he was feeling better and his mood was improved.  He also reported that he was sleeping better and his energy was improved.  He indicated that he was getting along with his wife better and that he recently got a job at Amtrak and that it was going fairly well. A GAF score of 63 was assigned.  

The report of a May 2008 VA examination indicates that the Veteran complained of angry outbursts, problems sleeping every night, nightmares about Vietnam four to five times per week, easy startle response, and irritability.  He stated that he was short-tempered and easily argued, making it difficult to maintain his personal relationships.  He noted that he had even become so violent that he shot up his house with a shotgun.  He stated that he had periods of depression resulting in withdraw for weeks at a time and that he tended to ignore his grooming during these episodes.  It was noted that he was married and had one child living and was in good contact with this child.  On mental status examination, he was casually and appropriately dressed.  His speech was clear and coherent.  There was no evidence of delusions or hallucinations and he was oriented in all three spheres.  His general reasoning and judgment seemed adequately intact, and his memory was poor for both recent and remote events.  He affect was somewhat angry and depressed.  The examiner opined that the Veteran was moderately impaired due to his psychiatric disorder and assigned a GAF score of 52.  See also, January 2009 addendum.

An April 2009 VA treatment record notes that the Veteran had recently been suspended from work due to a confrontation with a coworker, but planned to return in mid-April.  A May 2009 treatment record indicates that the Veteran had been feeling worse and was depressed most of the time.  He stated that he recently lost his job with Amtrak because he threatened to kill his boss.

In an August 2009 letter, Dr. B.B. indicated that the Veteran was being treated for PTSD and major depressive disorder and that the current stresses at work exacerbated his symptoms.  Dr. B.B. stated that the Veteran's symptoms were moderate in severity, but could be worsened by difficulties at his job.

Medical status records from Amtrak associated with the Veteran's disability claim indicate that the he was diagnosed with PTSD and major depressive disorder.  The onset of disability was April 23, 2007.  Dr. B.B. treated the Veteran ten times from April 2007 to January 2010.  In January 2010, Dr. B.B. stated that the Veteran had problems with paranoia and irritability resulting from his PTSD which would make it difficult for him to relate to co-workers and could lead to adverse events at the workplace.  Dr. B.B. opined that the Veteran was totally and permanently disabled and unable to continue his work at Amtrak due to his PTSD symptoms.  In a January 2010 letter, Amtrak notified the Veteran that he was medially disqualified from his job as a truck driver.

In a May 2010 letter, the Railroad Retirement Board indicated that a disability freeze had been established for the Veteran beginning April 13, 2009.

In June 2014, the Veteran provided an affidavit concerning the severity of his service-connected psychiatric disability since 1981.  He described having angry outbursts at work on two or three occasions from 1999 to 2009, and panic attacks that would occur more than once a week.  He stated that while he was employed it was difficult for him to understand more than one instruction at a time and that he had to ask his bosses to give him one task at a time.  He also described having suicidal ideation, flashbacks, and nightmares.  He stated that he did not socialize with people and kept to himself as much as possible.  He noted that his only strategies for coping were to take breaks and drink alcohol.  He stated that he assaulted co-workers on a couple of occasions between the 1970s and 2009, and that his stress would carry over into physical and verbal fights with his family at home.

In a June 2014 letter to the Veteran's attorney, Dr. J.M., a private psychologist, provided a retrospective review of the medical evidence and evaluation of the Veteran.  As noted above, Dr. J.M. stated that he believed the Veteran had PTSD with major depression since he returned from Vietnam and certainly since 1981.  He further opined that the Veteran's psychiatric disorder resulted in "very severe limitations of functioning since 2009, and has been unemployable since then."  Dr. J.M. reviewed the rating criteria and the evidence of record and opined that the Veteran had "very severe limitations of functioning from 1996 through 2009, i.e. with deficiencies in most areas, such as work family relations, judgment, thinking, and mood, ..."  Dr. J.M. further opined that the Veteran "has met the criteria for 100% schedular rating since 2009, due to total and occupational impairment."

In light of the above evidence, resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating is warranted for PTSD for the period from December 3, 2000, to October 9, 2001, and from April 14, 2009 onwards.

The lay and medical evidence indicates that the Veteran stopped working on December 3, 2000, due to a psychiatric symptomatology, that he was treated by Dr. J.S., and that he was able to return to work on October 9, 2001.  Therefore, the Board finds that a 100 percent rating is warranted for PTSD under the old criteria.

The evidence also indicates that the Veteran stopped working in 2009 because of psychiatric disability.  The Veteran claimed on his application for TDIU that he last worked on March 13, 2009; however, an April 2010 letter from the Railroad Retirement Board indicates that the Veteran last physically worked at Amtrak on April 13, 2009.  

Under the old criteria for PTSD, a 100 percent rating is warranted when, as here, there is a demonstrated inability to obtain and retain employment.  Dr. B.B., the Veteran's treating psychiatrist at VA, and Dr. J.M., an independent psychologist hired by the Veteran's attorney, both opined that the Veteran was permanently disabled and unable to return to his job at Amtrak after he was suspended for threatening a co-worker.  

As noted above, an effective date for the award of compensation and the assignment of "staged ratings" are based on the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not necessarily the date that the RO receives the evidence, but rather the date to which that evidence refers.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In this case, the most probative evidence indicates that the Veteran last physically worked on April 13, 2009.  Prior to April 14, 2009, the Veteran's service-connected psychiatric disorder resulted in severe occupational employment as well as social and occupational employment with deficiencies in most areas.  Dr. B.B. described the Veteran's psychiatric disorder as moderate in nature and exacerbated by work stresses.  The May 2008 VA examiner also described the Veteran's symptoms as moderate in severity.  Furthermore, Dr. J.M. also opined that the Veteran's psychiatric disorder resulted in severe impairment prior to 2009, and that he was unemployable since 2009.  Prior to April 14, 2009, an inability to obtain and retain work was not demonstrated and the evidence did not show total social and occupational impairment.  

Given the totality of the evidence, lay and medical, the Board finds that the criteria for a 100 percent rating for PTSD have been met for the period from December 3, 2000, to October 9, 2001, and from April 14, 2009 onwards.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for chest pain/ischemic heart disease is denied.

Service connection for bipolar disorder is denied.

A 100 percent rating is warranted for PTSD for the period from December 3, 2000, to October 9, 2001, and from April 14, 2009, onwards, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


